Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-20-00073-CR

                                Rickey Dwayne JONES,
                                       Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

              From the 399th Judicial District Court, Bexar County, Texas
                            Trial Court No. 2019CR7735
                      Honorable Frank J. Castro, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED.

    SIGNED April 15, 2020.


                                            _________________________________
                                            Beth Watkins, Justice